Per Curiam:
The Association of the Bar of the City of Hew-York charged the respondent with having received as attorney for one Pickard on a settlement of a claim against the Metropolitan Street Railway Company the sum of one hundred and ten dollars, which the respondent did not turn over to liis client but appropriated to Ms own use. It seems that the respondent, as attorney for Pickard, presented a claim against the Metropolitan Street Railway Company, and in settlement of that claim received on January 33, 1911, the amount of one hundred and ten dollars, of wMch the defendant was, entitled to fifty per cent for Ms services. The defendant attempted to obtain Ms proportion of Ms recovery from the respondent without success. On April 37, 1911, a letter was sent to Mm by the grievance committee of the Bar Association calling Ms attention to these charges which Pickard had made t.o the association, and on May 13, 1911, the respondent sent for Ms client and paid him twenty-five dollars 'on account of the money that he had received, and subsequently, during the month of May,' the respondent paid the balance of the fifty-five dollars to his client, and on the 34th day of May, 1911, received a general release. The respondent has submitted in answer to these charges a statement that he was twenty-six years of age and was admitted to practice in February, 1906. He admits receiving the money, admits that he appropriated it to his own use, and offers as an excuse that his mother and sister were both ill, and when the money came in he used it in defraying the expenses in trying to cure them; that he hoped to be able to .restore tMs money to his client, but was unable to make final payment until May twenty-fourth. •He says that on April 37, 1911, at eight P. M., he mailed a letter to his client in Jersey City inclosing a check for fifty-five dollars; that by a mis*946take he placed a wrong address upon this letter, but ascertaining his mistake on the following day he sent a letter to his client asking him to call, which was sent to the right address, and subsequently the respondent called and said that he had not received the first letter with the check, and the respondent then asked his client to give him a little time to make the payment, to which his client assented, but that he subsequently made payments in full as before stated. The respondent admits that he did wrong, but declares it to be the first offense, and he pledges himself that ■it would be-the last. Mr. Samuel D. Levy, an attorney of many years’ practice, also submits an affidavit in which he states that the respondent has been in his employ for about five years, and .that during all this time the respondent has conducted himself in a perfectly trustworthy manner, and gives him a very good character. The fact that the respondent has frankly admitted his offense and has not attempted to uphold it by false statements or perjured testimony justifies the expectation that he will take a lesson from this occurrence and will hereafter conduct himself honestly in his relations with his clients. If he had adopted a different dourse and attempted to deny the charges, and to sustain that denial by false' testimony, the court would have been compelled to disbar him. While we cannot entirely overlook his conduct in appropriating the money of his client to his own use, no matter what his pecuniary condition was at the-time, or the use to which he applied his client’s money, we feel justified in inflicting a less severe penalty and suspend him for a period of six months. The respondent is, therefore, suspended from practice for six months, and. until the further order of this court, with leave to apply for reinstatement at the expiration of said six months, upon proof that he has actually abstained from practice during that period and has otherwise properly conducted himself. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Dowling, JJ. Respondent suspended for six months, and until the further order of the court, with, leave to apply for reinstatement as stated in opinion. Order to be settled on notice. .